DETAILED ACTION
This Office Action is responsive to the Response After Non-Final (NF) Action, filed on 08/02/2022. 
Status of the claims:
Claims 1-10 were previously presented and rejected.
Claim 10 is cancelled.
Claims 1-9 are currently pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 08/02/2022. By this amendment, the claims and drawings are amended. 
Claims 1, 4-5 and 7-10 were objected to for various informalities as set forth on Pages 2-3 of said NF Action. The Applicant Response has overcome all of the Claims objections. Accordingly, withdrawal of the claims objection is made.
Claims 7-10 were rejected under 35 U.S.C. 112(b) as being indefinite for reason/s set forth on Page 4 of said NF Action, and Claims 8-10 were rejected to  by reasons of their dependency on claim 7. The Applicant has amended Claim 7 to address the claims rejection. In light of claim 7’s amendment, which is used to overcome the 112(b) rejection of claims 7-10, withdrawal is made of all the claim’s rejection under 35 U.S.C. 112(b).
Claim 10 was rejected under 35 U.S.C. 101 for being non-statutory as not being properly classified under one of the statutory category of inventions. The Applicant has cancelled Claim 10 from any future consideration. Accordingly withdrawal is made of the claim’s rejection under 35 U.S.C. 101.
 The original drawings (e.g. Figs. 2-5) were objected to because they lacked suitable descriptive legends required for understanding of the disclosed invention. The Applicants’ Response has overcome all of the Drawings objections. Accordingly, withdrawal is made of the Drawings objection.

Response to Claim Rejections under 35 USC § 103
The Applicant’s Arguments/Remarks made in an Amendment filed 08/02/2022, regarding the rejection of previously presented claims under 35 U.S.C. 103, as being unpatentable over Zhang (CN104820567) in view of Kuo (US2019/0220742), is fully considered. It is noted, however, that the claims have been amended. The amendment, specifically to Independent claim 1 include new feature which is not in previously rejected claims. Further, the amendment, specifically to Independent claim 1 is the result of prior art reference thus does narrow the scope of the claims. Furthermore the amendment is made for facilitating expeditious prosecution of the application (see REMARK’s, Pages 5-6)  not just to clarify subject matter already present, thus the amendment is related to patentability issue. Accordingly, the Applicant’s Arguments/Remarks are thoroughly reviewed but considered moot, in light of the claims amendment. Moreover, the amendment to the claims necessitated new ground(s) of rejection presented in this Office action. The new ground of rejection is made in view of US2019/0114534 issued to Teng et al.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over CN104820567 to Zhang et al.  (references are done to machine translation of CN104820567, which is hereby also annexed) in view of US2019/0220742 to Kuo et al.; further in view of US2019/0114534 to Teng et al.  (The comments in parentheses apply to the prior art document/s)
RE claim 1, Zhang et al. (“Zhang”, hereinafter) discloses a system architecture based on system on chip (SoC) field programmable gate array (FPGA) for edge artificial intelligence (Al) computing, including a microcontroller unit (MCU) subsystem and an FPGA subsystem (e.g. Abstract, Figs. 1-2 and Page 2 of Zhang: an SoC FPGA-based computing system architecture, including a multi-core processor (i.e. MCU) and an FPGA subsystems) wherein the MCU subsystem comprises and MCU and a memory (e.g. Abstract, Figs. 1-2 and Page 2 of Zhang: includes a multi-core processor (i.e. MCU) and a memory) and the FPGA subsystem comprises: 
an accelerator configured for accelerating operation of Al algorithms (e.g. Zhang, Figs 2-3, Abstract and Pages 2-3: comprises an accelerator that is configured to accelerate complex algorithms using peak calculation); and 
a shared memory used as an interface between the accelerator and the MCU subsystem (e.g. Zhang, Figs 1-2, Pages 2-3: the system is designed based on an embedded heterogeneous multi-core processor comprising two ARM processors (i.e. MCU) and IP cores on all FPGAs, which can communicate using shared memory using a convenient AXI interface), 
wherein the MCU subsystem is configured to upload data to be calculated to the shared memory and to retrieve an operation result (e.g. Zhang, Figs 2-3, Pages 2-3, 5: the ARM processor (i.e. MCU), using the communications interface port register, reads (uploads) data to the accelerator for calculation, retrieves the results, and implement initialization/control functions for the FPGA subsystem), and 
the accelerator is configured to independently read data from the shared memory for operation and to write back the operation result (e.g. Zhang, Figs 2-3, Pages 2-3, 5,: the accelerator accesses directly the shared memory via VDMA and AXI HP interfaces, to read data for operation; write back the result of the operation; and indication that the processing has been completed. See also, (Pages 3-4 of Zhang), the multiple acceleration steps between the ARM processor (i.e. MCU subsystem) and the FPGA subsystems),
wherein the shared memory is configured in the FPGA subsystem and is separate from the memory of the MCU subsystem (e.g. Zhang, Figs. 1-2 and Page 2 of Zhang: an SoC FPGA-based computing system architecture, including a multi-core processor (i.e. MCU), a shared memory residing in the FPGA) […].
 The subject matter of claim 1 differs from Zhang in that Zhang does not recite, verbatim, the claimed “ edge artificial intelligence (Al)”, and the feature “wherein, … the MCU subsystem and the accelerator are directly connected with the shared memory for individual direct access of the shared memory, as recited in currently amended claim 1. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Zhang’s disclosure of the invention providing the ARM (MCU) computing environment, executed on the basis of the serial program, using peak calculation ability to calculate complex algorithms for acceleration of the processing algorithm and thereby improve the system performance and develop the calculation ability of the high-performance FPGA, as taught in (for example, Figs 2-3, Pages 2-3, 5) of Zhang can be construed as the system architecture is for edge artificial intelligence (Al). Besides, system architecture is for edge artificial intelligence (Al) is well established in the field of artificial intelligence technology which implement accelerators for purpose of accelerating an AI algorithm. See for example, Abstract, Figures 1, 7-8, and Paragraphs [0003], [0018]-[0019] of Kuo, which describe system architecture for machine learning that uses artificial neural (AI) networks. Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/system disclosed by Zhang with the knowledge generally available to one of ordinary skill in the art or with Kuo’s teaching or suggestion. Therefore one of ordinary skill in the art, such as an individual working in a field related to artificial intelligence (machine learning) technology could have combined the features/elements as claimed by known methods, and that in combination, each feature/method step merely performs the same function as it does separately, with each feature/method step retaining its advantageous function, yielding the predictable result/s. 
 The subject matter of claim 1 differs from Zhang in view of Kuo in that Zhang in view of Kuo does not explicitly disclose the feature “wherein, … the MCU subsystem and the accelerator are directly connected with the shared memory for individual direct access of the shared memory, as recited in currently amended claim 1. However, Teng et al. (“Teng”, hereinafter) teaches or fairly suggests, in the same technical field, said feature of currently amended claim 1 (see for example, Figs 1-12 and Paras [0027]-[0028], [0031]-[0036], [0038]-[0042], [0055]-[0056])). Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/system disclosed by Zhang in view of Kuo with Teng’s teaching or suggestion for direct access of the shared memory. Therefore one of ordinary skill in the art, such as an individual working in a field related to artificial intelligence (machine learning) technology could have combined the features/elements as claimed by known methods, and that in combination, each feature/method step merely performs the same function as it does separately, with each feature/method step retaining its advantageous function, yielding the predictable result/s. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.
RE claim 2, Zhang disclose the system architecture of claim 1, wherein the shared memory is configured to provide separate address spaces or index methods for the MCU subsystem and the accelerator, respectively (e.g. Zhang, Fig. 2 and Pages 2-3: the system include a switching mechanism to connect one or more of the master devices to one or more of the slave devices, where the address space on the bus is shared between peripherals, the arbiter needs to be applied for bus access by the processors (MCU) and the hardware accelerator, while the bus structure of AXI interconnect resembles a two-tier switch in a network guaranteeing that each memory access is exclusive for completing data transfer. For example, writing input and output to the acceleration controller of the memory address by the ARM processor (MCU)).
RE claim 3, Zhang disclose the system architecture of claim 1, wherein the shared memory is a register or a multi-port memory module in the FPGA subsystem (e.g. Zhang, Fig. 2 and Pages 2-3: communication between the accelerator and ARM (MCU) employs multi-port registers (AXI GP and AXI HP). The ARM reads and writes the port registers of the hardware accelerator using the AXI interface)
RE claim 4, Zhang disclose the system architecture of claim 1, wherein the accelerator is singular or plural , and the shared memory is in one-to-one correspondence with the accelerator (e.g. Zhang, Figs 2-3, and Pages 2-3: the user space program ready to hardware accelerator required data structure in the memory, waiting for the processing of the hardware accelerator; writing input and output to the VDMA controller of the memory address; and starting the hardware accelerator, starts a DMA transfer, the data structure is ready in memory transfer of data into the hardware accelerator for processing, the processing is finished and then carried to the output memory by DMA, and hardware accelerator to the ARM sends an interrupt signal to inform the ARM calculation has been completed. Which is to say that the accelerator is one or more, and the shared memory is in one-to-one correspondence with the accelerator).  
RE claim 5, Zhang disclose the system architecture of claim 1, wherein the MCU subsystem selectively includes: an input/output (I/O) interface, a bus and peripherals (see for example Zhang Figs 1-3 and Pages 2-3: the processing subsystem comprising at least one I/O interface, a bus and peripherals).  

RE claim 6, Zhang disclose the system architecture of claim 1, wherein the FPGA subsystem includes an FPGA chip (see for example Zhang Figs 1-3 and Pages 2-3: comprises at least an FPGA chip). 
 
RE claim 10. (Cancelled)

   Allowable Subject Matter
Pending claims 7-9 contain allowable subject matter. 
The following is the examiner's statement of reasons for allowance: 
In view of the Applicant’s amendment to the claims, specifically, to independent claim 7 made for facilitating expeditious prosecution of the application and used to overcome the Claims rejection set forth in previous Office Action, the claimed subject matter in currently pending claims 7-9 is patentably distinguishable from the prior art; therefore is allowable. Furthermore, an updated search and/or additional consideration of said currently amended clams performed by the examiner concluded, prior art alone or in combination fail to disclose the invention as a whole more specifically the underlined portion, as recited in the independent claims 7 and further limited in its dependent claims 8-9.  

Regarding Claim 7 
(Currently Amended)  A compilation method for a system architecture based on system on chip (SoC) field programmable gate array (FPGA) for edge artificial intelligence (AI) computing, the system architecture including a microcontroller unit (MCU) subsystem, which comprises an MCU and a memory, and an FPGA subsystem, the compilation method comprising: 
acquiring an Al model; 
optimizing an algorithm of the Al model to obtain an optimized algorithm; 
generating a customized accelerator in the FPGA subsystem; 
mapping, according to a function of the accelerator, the optimized algorithm to an MCU instruction set for the MCU of the MCU subsystem and operation instructions for the accelerator of the FPGA subsystem, and generating a software binary code; and 
compiling, according to the function of the accelerator, an intellectual property (IP) core of the accelerator and the MCU by the FPGA to generate a hardware system, 
wherein a shared memory is configured in the FPGA subsystem and is separate from the memory of the MCU subsystem, and 
wherein the MCU subsystem and the accelerator are directly connected with the shared memory for individual direct access of the shared memory.  

Regarding Claims 8-9
Claims  8-9 are dependent claims having claim 7 as base claim and therefore incorporate its respective feature. These claims are patentably distinguishable from the prior art at least by reason of their dependency. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478. The examiner can normally be reached Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632